 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     LARRY HENDRIX,                                 Case No. 1:18-cv-00066-AWI-JDP
12                         Plaintiff,
                                                      ORDER GRANTING DEFENDANTS’
13                         v.                         REQUEST FOR AN EXTENSION
14     ROSA GONZALEZ, et al.,
                                                      ECF No. 31
15                         Defendants.
                                                      ORDER DENYING PLAINTIFF’S MOTION
16                                                    TO SET DATES

17                                                    ECF No. 29

18

19

20            Defendants’ request for an extension, ECF No. 31, is granted. They shall have ten days
21   from the date of service of this order to file an answer to plaintiff’s complaint.
22            Plaintiff’s motion to set dates, ECF No. 29, is denied as premature. The court will set
23   dates once an answer has been received.
24
     IT IS SO ORDERED.
25

26
     Dated:      October 29, 2019
27                                                       UNITED STATES MAGISTRATE JUDGE
28
                                                        1
 1

 2

 3   No. 205

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
               2
